Citation Nr: 1607696	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for hypertension, to include as due to posttraumatic stress disorder.

3.  Entitlement to service connection for chronic kidney disease, to include as due to posttraumatic stress disorder.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Although the Veteran initially filed a claim for posttraumatic stress disorder (PTSD), his VA treatment records reflect that he has received other psychiatric diagnoses in addition to PTSD.  Claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Accordingly, the Board has recharacterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

In a February 2011 statement in support of his claim for PTSD, the Veteran reported that in approximately March 1966, while stationed near the border of West Germany and Czechoslovakia on field patrol, he observed a man attempting to cross the border from Czechoslovakia to West Germany.  He stated he witnessed Communist soldiers capture the man and drag him into the woods kicking and screaming.  The Veteran indicated he then heard gun shots and the screaming stopped, leading him to believe that the man was killed.  The Veteran reported feeling traumatized, angry, and helpless because he was unable to help this man, and he stated that he experienced recurrent nightmares and flashbacks of the event, causing him to feel depressed.  In a February 2011 letter from C. M., a friend of the Veteran's since grade school, C. M. noticed "a big change" in the Veteran upon returning from active duty service.  C. M. indicated the Veteran was not the same person as he was when he went in to the military and that the Veteran informed him he was depressed upon separating from the military.  In a September 2012 statement, the Veteran explained that since returning from the military, he had difficulty maintaining steady jobs or relationships with co-workers.  The Veteran has not been afforded a VA examination with regard to his claim for service connection for a psychiatric disorder, to include PTSD.  The Board finds that the evidence of records suggests there may be a relationship between a currently diagnosed psychiatric disorder and the Veteran's military service, and therefore, a remand is required to afford him a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that his hypertension and chronic kidney disease are both due to PTSD.  As the issues of service connection for hypertension and chronic kidney disease are inextricably intertwined with the issue of service connection for a psychiatric disorder, to include PTSD, these claims must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

With regard to the Veteran's claim for an increased rating for bilateral hearing loss, the Board finds that clarification of the private audiological examinations submitted by the Veteran is required.  VA regulations require that examinations for hearing impairment be conducted by a state-licensed audiologist using the Maryland CNC speech discrimination test.  38 C.F.R. § 4.85(a) (2015).  The Veteran submitted a January 2011 private audiological examination from Kaiser Permanente and a January 2012 private audiological examination from Newport Audiology.  The January 2011 Kaiser Permanente audiology report notes that the Maryland CNC was requested, however, there are two separate percentages listed and it is unclear which set constitutes the speech discrimination scores.  The January 2012 audiology report from Newport Audiology lists auditory discrimination percentages, but it is unclear if the Maryland CNC speech discrimination test was used.  It is also unclear from both reports if the audiological examinations were conducted by state licensed audiologists.  When a private examination report reasonably appears to contain information necessary to properly decide a claim, but is "unclear" or "not suitable for rating purposes," such as here, VA has a duty to provide reasonable assistance.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing).  As such, a remand is required to request clarification regarding these reports.

The RO must also obtain all outstanding VA treatment records.  It appears that all VA treatment records currently associated with the electronic claims file have been submitted by the Veteran.  On remand, the RO must obtain all of the Veteran's VA treatment records, dating back to 1998, and associate them with the electronic claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Finally, a July 2011 VA mental health treatment note reflects that the Veteran receives Social Security benefits; however, it is unclear if the Veteran receives Social Security due to his age or due to any disabilities.  On remand, the RO must request any records held by the Social Security Administration (SSA) relating to any disability claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (finding that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request and associate with the electronic evidence of record all of the Veteran's VA treatment records, dating back to 1998.  The RO must also attempt to obtain any records pertaining to any disability benefits awarded in the past from SSA.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must undertake appropriate development to determine whether the audiologists who performed the January 2011 and January 2012 audiological examinations are state licensed audiologists and to establish whether they used the Maryland CNC protocol to determine speech discrimination scores in their private reports.

3.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine whether any psychiatric disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.  The examiner must elicit from the Veteran and report in the medical report a full history of symptoms the Veteran experienced during and since active duty service.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service.  The examiner must upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  If, and only if, the VA examiner who conducts the VA psychiatric examination finds that the Veteran has a diagnosed psychiatric disorder which is due to his active duty service, the Veteran must be afforded the appropriate VA examination(s) to determine whether any chronic kidney disease or hypertension found is due to any diagnosed psychiatric disorder.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed chronic kidney disorder is related to the Veteran's active duty service, to include as due to any diagnosed psychiatric disorder or medication for any diagnosed psychiatric disorder.  The examiner must explain upon what specific evidence this determination is based.

* Whether any currently or previously diagnosed hypertension is related to the Veteran's active duty service, to include as due to any diagnosed psychiatric disorder or medication for any diagnosed psychiatric disorder.  The examiner must explain upon what specific evidence this determination is based.

The examiner must specifically discuss documents submitted by the Veteran discussing a relationship between psychiatric disorders/medication for psychiatric disorders and chronic kidney disease and hypertension.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

